Case 4:19-cv-00149-JHM-HBB Document 56 Filed 07/01/20 Page 1 of 7 PageID #: 2236




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

 CIVIL ACTION NO: 4:19-CV-00149-JHM

 CHAD BULLOCK                                                              PLAINTIFF

 V.

 OTTO IMPORTS, LLC, et al.                                                 DEFENDANTS

                              MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant LG Chem America, Inc.’s (LGCAI)

 Objections to the Magistrate Judge’s Order [DN 52] and LGCAI’s Motion to Dismiss [DN 48].

 Fully briefed, this matter is ripe for decision. For the following reasons, LGCAI’s Objections to

 the Magistrate Judge’s Order [DN 52] is OVERRULED IN PART AND SUSTAINED IN

 PART and the Magistrate Judge’s Order is AFFIRMED IN PART AND DENIED IN PART.

 LGCAI’s Renewed Motion to Dismiss [DN 48] is DENIED WITH LEAVE TO REFILE after

 the discovery period has ended.

                                         I. BACKGROUND

        Plaintiff Chad Bullock alleges that he was injured from rewrapped LG lithium-ion batteries

 that he purchased from Defendant Otto Imports, LLC. [DN 1-2 at 19–20]. In response to LGCAI’s

 Motion to Dismiss, the Court granted discovery limited to the personal jurisdiction issue. [DN

 12]. Bullock later served LGCAI with several written discovery requests. [DN 52-1, DN 52-2,

 DN 52-3]. LGCAI objected to most of the requests. [Id.]. The Magistrate Judge granted in part

 and denied in part LGCAI’s Motion for a Protective Order. [DN 51 at 6]. He also granted in part

 and denied in part Bullock’s Motion to Compel. [Id.]. LGCAI now objects to the Magistrate

 Judge’s Order. [DN 52].
Case 4:19-cv-00149-JHM-HBB Document 56 Filed 07/01/20 Page 2 of 7 PageID #: 2237




                                           II. STANDARD OF REVIEW

          A party may submit objections to a magistrate judge's ruling on non-dispositive matters,

 such as discovery orders. FED. R. CIV. P. 72(a). The district court reviews an order by a magistrate

 judge on a non-dispositive matter under the “clearly erroneous or contrary to law” standard. 28

 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a).

                                                 III. DISCUSSION

          LGCAI asserts that its objections rest on the following issues: (1) Bullock is not entitled to

 discovery on merits-based issues when jurisdiction has not been established and when this Court

 previously limited discovery to jurisdictional issues; (2) Bullock is not entitled to discovery

 regarding LGCAI’s contacts with the United States generally or states other than Kentucky;

 (3) Bullock is not entitled to further discovery regarding LGCAI’s unrelated contacts with

 Kentucky; (4) Bullock is not entitled to discovery of information that occurred after his alleged

 incident and, therefore, could not have given rise to that incident; and (5) LGCAI cannot be

 required to produce information on behalf of other legal entities. [DN 52 at 2]. LGCAI contends

 that the information Bullock seeks goes beyond discovery regarding personal jurisdiction. [Id.].

          The Court has reviewed the Magistrate Judge’s ruling on all 163 discovery requests.1 [DN

 51 at 8–29]. Even though LGCAI did not specifically raise these issues, the Court wants to clarify

 two minor errors from the Magistrate Judge’s Order. First, regarding Request for Production 39,

 the Magistrate Judge denied an objection ruling that representations made by LGCAI that their

 batteries are compliant with “the laws of the United States, any geographic region that contains

 Kentucky, Kentucky, or any municipality within Kentucky is not relevant to determining LG’s


 1
  The Magistrate’s Judge’s order relies on an opinion that has been vacated by this Court for the proposition that
 courts have routinely permitted discovery of prior lawsuits against a defendant. [DN 51 at 9, 17]. To be clear,
 however, courts have indeed routinely permitted the discovery of prior lawsuits against a defendant. See Burrell v.
 Duhon, No. 5:18-CV-00141-TBR-LLK, 2019 WL 4918771, at *4 (W.D. Ky. Oct. 4, 2019).


                                                          2
Case 4:19-cv-00149-JHM-HBB Document 56 Filed 07/01/20 Page 3 of 7 PageID #: 2238




 contacts with Kentucky.” [DN 51 at 16] [emphasis added]. The Magistrate Judge correctly denied

 the objection to Request for Production 39, but it is because the request is relevant to determining

 LGCAI’s contacts with Kentucky. [Id.] [emphasis added]. Second, regarding Request for

 Production 41, while the Magistrate Judge denied one objection and granted the other, the

 Magistrate Judge inadvertently identified the entire request as denied. [Id.]. To clarify, Request

 for Production 41 is granted in part for the reasons stated in the Magistrate Judge’s Order. [Id.].

         Next, there are some discovery requests that the Magistrate Judge identified as having no

 objections. [DN 51 at 8–29]. For example, the Magistrate Judge identified Interrogatory 13 and

 14 as having no objections. [Id. at 10]. But LGCAI points out that it did object to those

 interrogatories. [DN 52 at 9 n.3]. For the sake of thoroughness, the Court will address the

 discovery requests that the Magistrate Judge identified as having no objection.2 Based on Exhibit

 D [DN 52-4] and LGCAI’s Motion for Protective Order [DN 31], the Court finds that LGCAI

 objected to the following discovery requests and addresses them accordingly:3

                 Interrogatory 8: Denied

                       o Objection is denied for the reason identified in the Magistrate Judge’s

                           Order. [DN 51 at 10, Interrogatory 9].

                 Interrogatory 11: Denied

                       o Objection is denied for the reasons stated in the Magistrate Judge’s Order.

                           [DN 51 at 11, Interrogatory 16, Objection 4, Objection 5].




 2
   The Magistrate Judge identifies Request for Admissions 71–81 as requests that were withdrawn by Bullock. [DN
 51 at 28]. However, it appears that Request for Admissions 79–81 were not withdrawn by Bullock. [DN 34 at 10].
 3
   While LGCAI addressed some of these discovery requests in its objections currently pending before the Court, it
 did not specifically address all of them. [DN 52].


                                                         3
Case 4:19-cv-00149-JHM-HBB Document 56 Filed 07/01/20 Page 4 of 7 PageID #: 2239




             Interrogatory 13: Denied

                 o Objection is denied for the reason identified in the Magistrate Judge’s

                     Order. [DN 51 at 12, Interrogatory 21].

             Interrogatory 14: Denied

                 o Objection is denied for the reason stated in the Magistrate Judge’s Order.

                     [DN 51 at 12, Interrogatory 22].

             Interrogatory 24: Denied

                 o Objection is denied for the reason stated in the Magistrate Judge’s Order.

                     [DN 51 at 11 Interrogatory 16, Objection 4].

             Request for Production 18: Denied

                 o   Objection is denied for the reason stated in the Magistrate Judge’s Order.

                     [DN 51 at 16, Request for Production 44, Objection 4].

             Request for Production 19: Denied

                 o Objection is denied for the reason stated in the Magistrate Judge’s Order.

                     [DN 51 at 16, Request for Production 44, Objection 4].

             Request for Production 20: Denied

                 o Objection is denied for the reason stated in the Magistrate Judge’s Order.

                     [DN 51 at 16, Request for Production 44, Objection 4].

             Request for Production 21: Denied

                 o Objection is denied for the reason stated in the Magistrate Judge’s Order.

                     [DN 51 at 16, Request for Production 44, Objection 4].




                                              4
Case 4:19-cv-00149-JHM-HBB Document 56 Filed 07/01/20 Page 5 of 7 PageID #: 2240




             Request for Production 22: Denied

                 o Objection is denied for the reason stated in the Magistrate Judge’s Order.

                    [DN 51 at 16, Request for Production 44, Objection 4].

             Request for Production 23: Denied

                 o Objection is denied for the reason stated in the Magistrate Judge’s Order.

                    [DN 51 at 16, Request for Production 44, Objection 4].

             Request for Production 24: Denied

                 o Objection is denied for the reason stated in the Magistrate Judge’s Order.

                    [DN 51 at 16, Request for Production 44, Objection 4].

             Request for Admission 1: Denied

                 o Objection is denied because whether there is a burden on LGCAI to litigate

                    in Kentucky is relevant to determining if the Court has personal jurisdiction.

                    See Air Prod. & Controls, Inc. v. Safetech Int'l, Inc., 503 F.3d 544, 554–55

                    (6th Cir. 2007) (“In determining whether the exercise of jurisdiction is

                    reasonable, the court should consider, among others, the following factors:

                    (1) the burden on the defendant; (2) the interest of the forum state; (3) the

                    plaintiff's interest in obtaining relief; and (4) other states' interest in securing

                    the most efficient resolution of the policy.”).

             Request for Admission 17: Denied

                 o Objection is denied because whether LGCAI knowingly placed the 18650

                    batteries in the stream of Kentucky commerce is relevant to proving

                    LGCAI’s contacts with Kentucky. [DN 51 at 20, Request for Admission

                    16].



                                                5
Case 4:19-cv-00149-JHM-HBB Document 56 Filed 07/01/20 Page 6 of 7 PageID #: 2241




             Request for Admission 57: Denied

                 o Objection is denied because revenue earned from the online sale of the

                    18650 batteries to persons in Kentucky is relevant in determining if LG

                    availed itself of the Kentucky market. [DN 51 at 26, Request for Admission

                    56].

             Request for Admission 62: Denied

                 o Objection is denied because whether consumers in Kentucky can buy the

                    18650 batteries in stores is relevant to determining LGCAI’s contacts with

                    Kentucky. [DN 51 at 27, Request for Admission 60].

             Request for Admission 63: Denied

                 o Objection is denied because whether consumers in Kentucky do buy the

                    18650 batteries in stores is relevant to determining LGCAI’s contacts with

                    Kentucky. [DN 51 at 27, Request for Admission 61].

             Request for Admission 69: Denied

                 o Objection is denied because the request is relevant to determining LGCAI’s

                    contacts with Kentucky for personal jurisdiction purposes. [DN 51 at 28,

                    Request for Admission 68].

             Request for Admission 79: Granted

                 o Objection is granted because the request should be limited to the 18650

                    batteries. [DN 51 at 28, Request for Admission 82].

             Request for Admission 80: Granted

                 o Objection is granted because the request should be limited to the 18650

                    batteries. [DN 51 at 28, Request for Admission 82].



                                             6
Case 4:19-cv-00149-JHM-HBB Document 56 Filed 07/01/20 Page 7 of 7 PageID #: 2242




                Request for Admission 81: Granted

                    o Objection is granted because the request should be limited to the 18650

                         batteries. [DN 51 at 28, Request for Admission 82].

          The rulings in the Magistrate Judge’s Order are not contrary to law because of the

 reasonings that he discussed in his Order. Also, LGCAI’s Renewed Motion to Dismiss [DN 48]

 is premature considering the ongoing discovery dispute as such the Motion to Dismiss is denied

 with leave to refile.

                                         IV. CONCLUSION

          For the reasons set forth above, IT IS HEREBY ORDERED that LGCAI’s Objections to

 the Magistrate Judge’s Order [DN 52] is OVERRULED IN PART AND SUSTAINED IN

 PART and the Magistrate Judge’s Order is AFFIRMED IN PART AND DENIED IN PART.

 LGCAI must answer the designated discovery requests from both this Order and the

 Magistrate Judge’s Order 60 days from the filing of this Opinion. LGCAI’s Renewed Motion

 to Dismiss [DN 48] is DENIED WITH LEAVE TO REFILE after the discovery period has

 ended.




                                                                               June 30, 2020




 cc: counsel of record



                                                 7
